                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No. 5:05-CR-55-BR
                                    No. 5:16-CV-469-BR

PATRICK O’NEIL GILL,                                            )
                Petitioner,                                     )
                                                                )
         v.                                                     )        ORDER
                                                                )
UNITED STATES OF AMERICA,                                       )
                Respondent.                                     )



         This matter is before the court on petitioner’s 28 U.S.C. § 2255 motion. (DE # 42.)

         In 2005, petitioner pled guilty to one count of interference with commerce by robbery in

violation of 18 U.S.C. § 1951 (“Hobbs Act robbery”) and one count of using a firearm during

and in relation to a crime of violence in violation of 18 U.S.C. § 924(c). The court sentenced

petitioner to a total term of 271 months imprisonment. Petitioner appealed, and the Fourth

Circuit Court of Appeals affirmed. (DE # 33.)

         In 2008, petitioner filed pro se his first § 2255 motion, (DE # 36), which the court

dismissed on initial review, (DE # 38). In June 2016, petitioner filed pro se this § 2255 motion

and subsequently obtained the Fourth Circuit Court of Appeals’ authorization, (DE # 49).

Petitioner claims that he is actually innocent of his § 924(c) conviction because Hobbs Act

robbery is not a “crime of violence” for purposes of § 924(c). 1 (See Mot., DE # 42, at 4.)


1
  After petitioner filed pro se this § 2255 motion, court-appointed counsel filed a notice of appearance on his behalf
and a separate notice stating that petitioner’s pro se motion accurately presented his claim “and no amendment to his
claim is necessary,” (DE # 48, at 1). However, counsel went on to challenge petitioner’s career offender
designation at sentencing based on United States v. Johnson, 135 S. Ct. 2551 (2015). (Id.) To the extent
petitioner’s § 2255 motion could be deemed amended to assert this additional claim, that claim is meritless. See
United States v. Lee, 855 F.3d 244, 247 (4th Cir. 2017) (“Johnson’s vagueness holding does not apply to the
residual clause in [the career offender sentencing guideline,] § 4B1.2(a)(2).” (citing Beckles v. United States, 137 S.
Ct. 886, 892 (2017)).
          On the government’s motion, the court placed this proceeding in abeyance pending the

decisions in United States v. Simms, 914 F.3d 229 (4th Cir. 2019) (en banc), and United States v.

Walker, 934 F.3d 375 (4th Cir. 2019). (DE # 53.) After those decisions issued, the court

directed the parties to file supplemental briefs regarding the § 2255 motion. (8/27/19 Text

Order.)

          In its supplemental brief, the government argues because petitioner’s § 924(c) conviction

was predicated on a “crime of violence,” Hobbs Act robbery, the conviction is valid. (DE # 55,

at 3-4.) It maintains petitioner’s § 2255 motion should be dismissed. (Id. at 6.) Petitioner,

through court-appointed counsel, moves to extend the time to file his supplemental brief. (DE #

56.)

          A “crime of violence” for purposes of § 924(c) is defined as

          an offense that is a felony and—
          (A) has as an element the use, attempted use, or threatened use of physical force
          against the person or property of another, or
          (B) that by its nature, involves a substantial risk that physical force against the
          person or property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3). The Supreme Court recently held that the “residual clause” of §

924(c)(3)(B) is unconstitutionally vague. United States v. Davis, 139 S. Ct. 2319, 2336 (2019).

However, “Hobbs Act robbery constitutes a crime of violence under the force clause of Section

924(c)[(3)(A)].” United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019) (footnote and

citations omitted). Therefore, because Hobbs Act robbery, which served as the predicate

offense for petitioner’s § 924(c) conviction, remains a crime of violence, petitioner is not entitled

to relief under § 2255.

          Because further briefing on the issue is unnecessary, petitioner’s motion for an extension


                                                   2
of time is DENIED. (DE # 56.) The § 2255 motion is DISMISSED. The court finds that

petitioner has not made “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings, a

certificate of appealability is DENIED.

       This 18 September 2019.




                              __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge




                                                3
